[Cite as C.S. v. M.S., 2021-Ohio-1943.]


STATE OF OHIO                     )                  IN THE COURT OF APPEALS
                                  )ss:               NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

C. S.                                                C.A. No.      29672

        Appellant

        v.                                           APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
M. S.                                                COURT OF COMMON PLEAS
                                                     COUNTY OF SUMMIT, OHIO
        Appellee                                     CASE No.   DR-2018-08-2207

                                 DECISION AND JOURNAL ENTRY

Dated: June 9, 2021



        TEODOSIO, Judge.

        {¶1}     C.S. appeals the judgment of the Summit County Court of Common Pleas,

Domestic Relations Division. We dismiss the appeal in part and reverse in part.

                                                I.

        {¶2}     At issue in this case is a domestic violence civil protection order (“DVCPO”)

sought by C.S, on behalf of her minor son, against the boy’s father, M.S. The case was initiated

in August 2018, when C.S. filed her petition for a DVCPO and an initial ex parte protection order

was issued. On October 4, 2018, a full-hearing DVCPO was granted through April 1, 2019. In

March 2019, C.S. motioned the trial court to modify the end date of the protection order. Upon

hearing, a magistrate’s decision extended the end date to February 11, 2021, the date on which the

minor son would turn 18 years of age. Upon objection from M.S., the trial court sustained the

objection and vacated the protection order. C.S. now appeals that judgment to this Court, raising

ten assignments of error.
                                                 2


                                                 II.

       {¶3}    The mootness doctrine prevents courts from deciding cases in which no controversy

remains. In re A.G., 139 Ohio St.3d 572, 2014-Ohio-2597, ¶ 37. When it is impossible for the

Court to grant effectual relief to the appellant, the case should be dismissed as moot. Frank Noval

& Sons, Inc. v. Avon Lake Bd. of Edn., 9th Dist. Lorain No. 01CA007835, 2001 WL 1545505, *1

(Dec. 5, 2001), citing Miner v. Witt, 82 Ohio St. 237, 238 (1910). This determination focuses on

the relief that the appellant seeks from the Court and whether the subject matter of the case remains

subject to the Court’s control. See Akron Dev. Fund I, Ltd. v. Advanced Coatings Internatl., Inc.,

9th Dist. Summit No. 25375, 2011-Ohio-3277, ¶ 23. A matter is moot “once the rights and

obligations of the parties [have] been extinguished [and] any further judgment from an appellate

court [cannot] have any practical effect on the issues raised by the pleadings.” Id.

       {¶4}    In nine of the ten assignments of error, C.S. seeks to reverse the judgment of the

trial court and keep in effect the decision of the magistrate, which had extended the protection

order until February 11, 2021. The remedy sought by the appellant is rendered moot by virtue of

the expiration of the protection order at issue, which has already passed. Because this Court is

unable to grant effectual relief, we decline to address assignments of error one, two, three, four,

six, seven, eight, nine, and ten for mootness.

       {¶5}    The fifth assignment of error raised by C.S. looks for a different remedy, seeking

to reverse the part of the trial court’s judgment ordering the expungement of the DVCPO. Because

that remedy is not rendered moot by the expiration of the protection order, we will address the fifth

assignment of error.
                                                 3


                               ASSIGNMENT OF ERROR FIVE

       [THE TRIAL COURT] ERRED BY EXPUNGING [THE] ENTIRE DVCPO
       CASE, INCLUDING THE PART OF THE CASE WHERE THE COURT DID
       GRANT THE DVCPO, WHICH IS IN VIOLATION OF [R.C.] 3113.31(G)(2).
       THE GRANTED PART OF THE DVCPO – INITIAL DVCPO OF AUGUST 17,
       2018, AND FINAL DVCPO OF OCTOBER 4, 2018 – SHOULD NOT BE
       EXPUNGED ACCORDING TO [R.C.] 3113.31(G)(2).

       {¶6}    In the fifth assignment of error, C.S. argues the trial court erred by ordering the

expungement of the entire case, including the DVCPO issued in October 2018. We agree.

       {¶7}    R.C. 3113.31 is concerned with domestic violence civil protection orders, and

provides, in pertinent part:

       (G)(1) Any proceeding under this section shall be conducted in accordance with the
       Rules of Civil Procedure, except that an order under this section may be obtained
       with or without bond. An order issued under this section, other than an ex parte
       order, that grants a protection order or approves a consent agreement, that refuses
       to grant a protection order or approve a consent agreement that modifies or
       terminates a protection order or consent agreement, or that refuses to modify or
       terminate a protection order or consent agreement, is a final, appealable order. The
       remedies and procedures provided in this section are in addition to, and not in lieu
       of, any other available civil or criminal remedies.

       (2) If as provided in division (G)(1) of this section an order issued under this
       section, other than an ex parte order, refuses to grant a protection order, the court,
       on its own motion, shall order that the ex parte order issued under this section and
       all of the records pertaining to that ex parte order be sealed after either of the
       following occurs:

               (a) No party has exercised the right to appeal pursuant to Rule 4 of the Rules
                   of Appellate Procedure.

               (b) All appellate rights have been exhausted.

Thus, pursuant to subsection (G)(2), “a court is required to seal records pertaining to an ex parte

CPO where the court refuses to grant the protection order after one of two conditions occurs * *

*.” (Emphasis deleted.) A.L.R. v. R.L.R., 11th Dist. Geauga Nos. 2019-G-2030 and 2019-G-0236,

2020-Ohio-3241, ¶ 13.
                                                  4


       {¶8}    In the case sub judice, a full-hearing protection order was granted in October 2018.

The motion filed by the appellant in March 2019 was to modify the existing protection order by

extending its termination date. In response to this motion, the trial court issued an ex parte DVCPO

with a termination date of March 29, 2020. A full-hearing DVCPO was subsequently issued by

the magistrate on August 13, 2019, setting a termination date of February 11, 2021, reflecting the

date of the minor son’s eighteenth birthday.

       {¶9}    On January 16, 2020, upon appellee’s objection to the magistrate’s decision, the

trial court sustained the objection and vacated the DVCPO that was issued on August 13, 2019.

The trial court further ordered: “Pursuant to [R.C.] 3113.31(G)(2), the Court orders that the

DVCPO issued in this case and all records pertaining to that DVCPO be expunged after the time

for appeal of this order has expired.” It is unclear to this Court whether the trial court intended to

expunge the initial full-hearing DVCPO issued in October 2018, or only the subsequent DVCPO

issued in August 2019; however, because the judgment entry does not contain any language

appearing to limit the expungement to the August 2019 DVCPO, we must presume it is equally

applicable to the October 2018 DVCPO.

       {¶10} The sealing component of R.C. 3113.31(G)(2) applies only where an order of the

court refuses to grant a protection order. As a full-hearing protection order was in fact granted in

October 2018, and with objections to that order having been either withdrawn or overruled, the

provisions of R.C. 3113.31(G)(2) are not applicable to the October 2018 DVCPO, the preceding

ex parte protection order of August 2018, and the corresponding record.

       {¶11} Therefore, to the extent that the trial court’s order of expungement applied to the

October 2018 DVCPO, the ex parte protection order of August 2018, and the corresponding record,

it is hereby reversed. We further note, however, that the language of R.C. 3113.31(G)(2) provides
                                                    5


“that the ex parte order issued under this section and all of the records pertaining to that ex parte

order be sealed * * *. (Emphasis added.). Although we are aware that colloquially “sealing” and

“expungement” are sometimes used interchangeably, these remedies are provided by statute and

the terms are not synonymous. See, e.g., R.C. 2151.355; R.C. 2953.32; R.C. 2953.37; R.C.

5122.01(R). Courts must remain mindful of this difference in using these terms and applying the

remedies as set forth in the applicable statute.

       {¶12} The fifth assignment of error is sustained.

                                                   III.

       {¶13} The first, second, third, fourth, sixth, seventh, eighth, ninth, and tenth assignments

of error are moot, and we therefore decline to address them. C.S.’s fifth assignment of error is

sustained. The judgment of the Summit County Court of Common Pleas, Domestic Relations

Division is reversed in part.

                                                                         Judgment reversed in part.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period

for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is instructed to

mail a notice of entry of this judgment to the parties and to make a notation of the mailing in the

docket, pursuant to App.R. 30.
                                              6


       Costs taxed equally to both parties.




                                                  THOMAS A. TEODOSIO
                                                  FOR THE COURT



CALLAHAN, P. J.
CARR, J.
CONCUR.


APPEARANCES:

C. S., pro se, Appellant.

JACK A. KACYON and RACHEL L. SMICK, Attorneys at Law, for Appellee.